Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was an inmate at Elmira Correctional Facility in Chemung County when he was found guilty of violating prison disciplinary rules prohibiting the refusal to obey a direct order and the failure to comply with frisk procedures. The charges arose out of an incident in the prison yard when petitioner refused a correction officer’s request that he open his mouth so that the officer could investigate a large bulge he had observed in petitioner’s cheek. Petitioner challenges the subsequent determination of his guilt on the grounds that it was not based upon substantial evidence and that it was the result of the Hearing Officer’s bias.
Adduced in evidence against petitioner was the testimony of the correction officer who had attempted to search petitioner and the misbehavior report written by said officer. We find this sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). We further find that the Hearing Officer conducted the disciplinary hearing in a fair and impartial manner, displaying none of the bias attributed to him by petitioner (see, Matter of McCoy v Leonardo, 175 AD2d 358, 359).
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.